Order entered November 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00197-CR

                             TERRANCE HENRY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-0959736-W

                                         ORDER
       Before the Court is appellant Terrance Henry’s November 12, 2014 pro se motion for the

appointment of new counsel. After briefs were filed by both appellant’s counsel and the State,

this case was submitted on November 12, 2014.


       The Court DENIES appellant Terrance Henry’s November 12, 2014 pro se motion for

the appointment of new counsel.


                                                    /s/   DOUGLAS S. LANG
                                                          PRESIDING JUSTICE